                   Case 20-14696-LMI          Doc 177       Filed 06/17/21      Page 1 of 12



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
                                           www.flsb.uscourts.gov

    In re:                                                        Chapter 11

    CINEMEX HOLDINGS USA,                                         Case No. 20-14696-LMI
    INC.,
                                                                  (Formerly Jointly Administered Under
             Reorganized Debtor.                                  Lead Case: Cinemex USA Real Estate
                                                                  Holdings, Inc., Case No. 20-14695-
                                                                  LMI)
    ___________________________ /

                                    JOINT PRETRIAL STIPULATION

             In accordance with the Order Setting Requirements for Evidentiary Hearing by Video

Conference and Establishing Related Deadlines (Case No. 20-14695-LMI, ECF No. 1032) and the

Court’s direction on May 20, 2021, Cinemex Holdings USA, Inc. (the “Reorganized Debtor”) and the

Khan Parties1 stipulate to the following facts as admitted and requiring no proof at trial, and outline

the disputed facts and law applicable to the disputed Objection to Claim (Case No. 20-14695-LMI,

ECF No. 482):

                              I.       STIPULATED UNDISPUTED FACTS

             In accordance with the Order Setting Requirements for Evidentiary Hearing by Video

Conference and Establishing Related Deadlines (Case No. 20-14695-LMI, ECF No. 1032), Cinemex

Holdings USA, Inc. (the “Reorganized Debtor”) and the Khan Parties stipulate that the following facts

are admitted and require no proof at trial:

              1.     Star Cinema Grill (“SCG”) is a Houston-based dine-in movie theater company

    owning the equity interests in nine dine-in theatres in Texas, one in Illinois. One dine-in theatre


1
      The Khan Parties are: Omar Khan (“Mr. Khan”), S.C.G.C. Inc., S.C.G.M. Inc., SCG-B Inc., SCG-VP Inc., District
      Theaters Inc., SCG-WR LLC, SCG-CS Inc., SCGK Inc., SCG-CS Inc., SCG-WL Inc., and SCG-N Inc. (the
      “Companies”).
              Case 20-14696-LMI         Doc 177       Filed 06/17/21   Page 2 of 12



in Texas is in the development stage.

        2.     Each dine-in theatre is owned by a separate corporation or limited liability

company wholly owned by Mr. Khan.

        3.     In early December 2019, the Khan Parties hired PJ Solomon, an investment bank

and financial advisor, to advise on and possibly conduct a process for the sale of Khan’s equity

interests in the Companies.

        4.     In December 2019, Mr. Rich Brail of PJ Solomon contacted José Marti, then

President and CEO of Cinemex USA Holdings, Inc. and its subsidiaries, Delaware corporations

that own and operate movie theaters in the United States (“Cinemex”), to inquire as to whether

Cinemex was interested in a possible purchase of 100% of the equity in the Companies.

        5.     On December 19, 2019, PJ Solomon sent Cinemex the “Phase I Process Letter”

providing it with a confidential information memorandum and soliciting a non-binding offer.

        6.     On January 14, 2014, Cinemex made a non-binding offer of $87.5 million.

        7.     On January 15, 2020, PJ Solomon invited Cinemex to provide names for access

to the virtual data room.

        8.     On January 21, 2020, Cinemex provided a list of names for access to the data

room.

        9.    PJ Solomon provided those personnel designated byCinemex with access to a data

room. A proposed equity purchase agreement prepared by the Khan Partie’s counsel was

included in the virtual data room.

        10.    On February 5–6, 2020, representatives of Cinemex traveled to Houston for

management meetings and tours of all of the Texas theaters. The Cinemex representatives that

attended the management meeting were Luis Castelazo, CFO, Javier Ezquerro, COO, Ximena

Carreno, General Counsel, Alejandro Muhech, head of construction, Rogeio Velez, CEO, and
                                                  2
             Case 20-14696-LMI         Doc 177       Filed 06/17/21    Page 3 of 12



Jose Marti, chief development officer. Not all of those individuals attended all of the tours.

       11.     On February 18, 2020, PJ Solomon circulated a Phase II Process Letter to all

potential purchasers. soliciting binding offers by noon on March 3, 2020. .

       12.     On March 3, 2020, Cinemex made a binding offer of $75 million.

       13.     On March 6, 2020, Cinemex increased its binding offer to $83 million. On March

6, 2020, the parties entered into an exclusivity agreement, whereby the parties agreed to negotiate

exclusively through 11:59 p.m. on March 10, 2020.

       14.     On March 10, 2020, SCG and Cinemex USA Real Estate Holdings, Inc. and

Cinemex Holdings USA, Inc. entered into two equity purchase agreements with the Khan Parties

whereby Cinemex would purchase 100% of the equity held by Mr. Khan in the Companies (the

“Agreement”). Neither CB Theater Experience LLC (“CB”) nor Grupo Cinemex S.A. de C.V.

(“Grupo”) is a party to either equity purchase agreement.

       15.     That same day, on March 17, 2020, Cinemex put travel restrictions in place for its

employees. On March 24, 2020, the Khan Parties’ counsel sent Cinemex’s counsel an email

asserting that “each of the Buyer’s closing conditions set forth in Section 8.1 of the EPA had

been satisfied” and “the Closing is to take place no later than the 2nd business day following the

satisfaction(or waiver) of the closing conditions set forth in Article 8 of the EPA.”

       16.     That same day, Cinemex’s counsel responded, indicating that “[a]mong other

things, Cinemex’s operations and finance teams lack pre-Closing access to the Star Cinema

Theaters and the Corporate Employees managing those theaters.”

       17.     On March 25, 2020, the Khan Parties’ counsel served on Cinemex a letter.

       18.     On March 26, 2020 Cinemex’s counsel responded by letter.

       19.     On April 1, 2020, Mr. Khan and the Companies filed a verified complaint in the

U.S. District Court for the Southern District of Texas.
                                                 3
                Case 20-14696-LMI        Doc 177       Filed 06/17/21   Page 4 of 12



                          II.    DISPUTED FACTS TO BE LITIGATED

        In accordance with the Order Setting Filing and Disclosure Requirements for Pretrial and

Trial, the Reorganized Debtor and the Khan Parties stipulate that the following are disputed facts to

be litigated:

          1.      Whether the Phase II Process Letter PJ Solomon circulated to all potential

 purchasers on February 18, 2020 indicates that “[i]nspections are expected to occur after signing

 of an Agreement.” Debtors’ Ex. 23 (emphasis added).

          2.      Whether the Agreement provided that the parties had until April 30, 2020 to close

 the transaction for the ten Texas companies, and until May 31, 2020 to close the transaction for

 the one Illinois company. Debtors’ Exs. 51, 52.

          3.      Whether on March 17, 2020, SCG announced that it would be temporarily closing

 all SCG Theatres “in accordance with local government direction and recommendations.”

 Debtor’ Ex. 41

          4.      Whether as of March 24, 2020, or any date thereafter, a physical inspection had

 occurred.

          5.      Whether on or about March 20, 2020, Mr. Khan offered to provide Cinemex a

 discount on the final price to proceed to close without a physical inspection.

          6.      Whether COVID-19 had a Material Adverse Effect based on the terms of the

 Agreement.

          7.      Whether COVID-19 was excluded or carved out from any determination of a

 Material Adverse Effect under the Agreement.

          8.      Whether SCG provided Cinemex with “reasonable access to and the right to

 inspect all of the properties, assets, premises, books and records, contracts, agreements and other

 documents and data related to the Company Group” as provided in Section 7.2 of the Agreement.
                                                   4
               Case 20-14696-LMI       Doc 177       Filed 06/17/21   Page 5 of 12



         9.     Whether SCG provided Cinemex with reasonable access to interviewing and

transitioning employees.

         10.    Whether any or all of the express or implied conditions precedent to closing were

met.

         11.    Whether any or all of the conditions precedent to closing were satisfied, waived,

or excused.

         12.    Whether Cinemex used “reasonable best efforts” to cause the closing conditions

to be satisfied as contemplated by Section 7.4 of the Agreement.

         13.    Whether Cinemex used “commercially reasonable efforts” to cause the Closing to

occur.

         14.    Whether the exceptions or carve-outs to the Material Adverse Effect clause

prevented the failure of any condition to Closing.

         15.    Whether the exceptions or carve-outs to the Material Adverse Effect clause

prevented, waived or excused any condition to Closing.

         16.    Whether Mr. Khan or the Companies were excused from any of the Covenants

under Article 7 of the Agreement.

         17.    Whether the Khan Parties provided Cinemex reasonable access as provided for

under Section 7.2(A).

         18.    Whether Cinemex frustrated any closing conditions, warranties, or other

requirements of the Agreement.

         19.    Whether the Khan Parties frustrated any closing conditions, warranties, or other

requirements of the Agreement.

         20.    Whether the Khan Parties used reasonable efforts to cause the closing conditions

to occur as required by the Agreement.
                                                 5
              Case 20-14696-LMI          Doc 177       Filed 06/17/21   Page 6 of 12



        21.        Whether Cinemex had a right to inspect the premises prior to and/or at Closing.

        22.        Whether Cinemex had a right to a physical closing in Houston.

        23.        Whether a physical closing in Houston was a condition to Closing.

        24.        Whether the lack of a physical closing justified a material breach of the

Agreement.

        25.        Whether the representations and warranties contained in Sections 5.16 and 5.7 of

the Agreement were satisfied in light of Section 7.4 of the Agreement or excused under Article

8.

        26.        Whether Cinemex had reasonable access to and the right to inspect within the

meaning of Section 7.2(A) of the Agreement.

        27.        Whether Cinemex used reasonable best efforts to cause any conditions to Closing

to be satisfied.

        28.        Whether Cinemex had reasonable access to Corporate Employees in light of

Section 7.9(A) of the Agreement.

        29.        Whether any exceptions or carveouts to the Material Adverse Effect clause

prevented any failure of closing conditions or alleged breach of any representation and/or

warranty.

        30.        Whether any exceptions or carveouts to the Material Adverse Effect clause

excused any failure of closing conditions or alleged breach of any representation and/or warranty.

        31.        Whether Cinemex is entitled to rely on any failure of any condition in light of

Section 8.3 of the Agreement.

        32.        Whether the Khan Parties used commercially reasonable efforts as contemplated

under Section 7.1(A) of the Agreement or whether any such obligations were excused.

        33.        Whether the Khan Parties used commercially reasonable efforts as contemplated
                                                   6
             Case 20-14696-LMI         Doc 177       Filed 06/17/21    Page 7 of 12



under Section 7.1(A) of the Agreement or whether any such obligations were waived.

       34.      Whether any travel restrictions lawfully prevented Cinemex from traveling to

Houston.

       35.      Whether the Khan Parties satisfied the representations and warranties contained

in Section 5.16 of the Agreement because of limitations on the “Company Group Permits” or

were excused.

       36.      Whether the representations and warranties contained in Section 5.16 of the

Agreement were excused, satisfied, or waived.

       37.      Whether the Khan Parties satisfied the representations and warranties contained

in Section 5.16 of the Agreement requiring that they operate the theaters and “carry on [their]

business” or were excused.

       38.      Whether the representations and warranties contained in Section 5.16 of the

Agreement were excused, satisfied or waived.

       39.      Whether the Khan Parties satisfied the condition precedent that the representations

and warranties contained in Sections 5.7 and 5.7(F) of the Agreement were true and correct as of

the closing in isolation and in light of Section 7.4 or excused under Article 8 of the Agreement.

       40.      Whether any inability of the Khan Parties to operate the theaters, layoffs of

employees, and unique characteristics had a “Material Adverse Effect,” as defined by the

Agreement, and whether the Khan Parties provided reasonable access to property and employees,

as required by Sections 7.1, 7.4 and 7.9 of the Agreement.

       41.      Whether the Khan Parties satisfied their obligations to affirm as truthful each and

every of their representations and warranties, as required by the Agreement.

       42.      Whether the Khan Parties’ failure to affirm as truthful any representations and

warranties as of the time of closing had a “Material Adverse Effect,” as defined by the
                                                 7
                Case 20-14696-LMI       Doc 177       Filed 06/17/21   Page 8 of 12



 Agreement.

          43.    Whether the Khan Parties’ representations and warranties were true at the time of

 the closing.

          44.    Whether the representation that the Companies were authorized to operate their

 business and no “Material Adverse Effect” (“MAE”) as defined in the Agreement had occurred

 was true at the time of closing.

          45.    Whether the representation that the Companies were authorized to operate their

 business and no “Material Adverse Effect” (“MAE”) as defined in the Agreement had occurred

 was true at the time of closing or was otherwise satisfied, excused, or waived.

          46.    Whether the proximate cause of any loss of revenue, damages, or other

 recognizable claim incurred by the Khan Parties resulted from events or actions other than the

 alleged breach of the Agreement by Cinemex such as government-issued travel restrictions,

 closure orders, stay-home orders, management failures, failure of mitigation, adverse credit

 histories for the Khan Parties, excessive leverage or debt, negative credit history, involuntary

 liens, tax liabilities, or other attributes of Omar Khan as the sole owner of the Companies.

          47.    Whether any loss of goodwill or standing in the marketplace incurred by the Khan

 Parties was caused by the Khan Parties’ involvement in extra-contractual events and

 circumstances such as but not limited to lawsuits alleging that the Khan Parties violated federal

 labor laws, misused insurance proceeds from Hurricane Ike, government-issued travel

 restrictions, closure orders, Omar Khan’s flamboyant lifestyle, or stay-home orders.

                         III.       ISSUES OF LAW TO BE LITIGATED

        In accordance with the Order Setting Filing and Disclosure Requirements for Pretrial and

Trial, the Reorganized Debtors and the Khan Parties stipulate that the following are issues of law to

be litigated:
                                                  8
             Case 20-14696-LMI        Doc 177       Filed 06/17/21   Page 9 of 12



       1.      Whether the necessary conditions precedent to closing under the Agreement were

satisfied, waived, or excused.

       2.      Whether Cinemex repudiated the Agreement.

       3.      Whether Cinemex breached the Agreement.

       4.      Whether the Khan Parties satisfied Section 8.1(A) of the Agreement as a condition

precedent to closing.

       5.      Whether any of the conditions precedent to closing under Section 8.1 of the

Agreement were excused and/or waived.

       6.      Whether the Khan Parties satisfied Section 8.1(B) of the Agreement as a condition

precedent to closing.

       7.      Whether any supplements to the Agreement amended the Agreement under

Section 12.10 of the Agreement.

       8.      Whether “Company Group Permits” includes any governmental order to limit

gatherings of not more than 10 people.

       9.      Whether the exceptions or carveouts to the Material Adverse Effect provision

prevent any violation of any representation or warranty under Article 8 of the Agreement.

       10.     Whether any performance owed by the Khan Parties was excused by the Debtors’

repudiation and/or breach.

       11.     Whether the parties satisfied Section 7.4 of the Agreement as a fundamental

undertaking as well as a condition precedent to closing.

       12.     Whether Section 3.1 of the Agreement provided Cinemex with the right to

physically close in Houston.

       13.     Whether a physical closing in Houston was a condition to Closing.

       14.     Whether a physical inspection at closing was a condition to Closing.
                                                9
             Case 20-14696-LMI         Doc 177      Filed 06/17/21     Page 10 of 12



       15.     Whether the carve outs to the Material Adverse Effect clause in the Agreement

prevent a determination of frustration of purpose or impossibility of performance.

       16.     Whether Cinemex was obligated to Close no later than the second Business Day

after satisfaction or waiver of the conditions set forth in Article 8 of the Agreement.

       17.     Whether Cinemex was entitled to a physical inspection at Closing under Section

3.2 of the Agreement.

       18.     Whether Article 3 of the Agreement provided Cinemex with a right to conduct a

physical inspection at Closing.

       19.     Whether Cinemex waived the right to rely upon any failure of access under

Sections 7.2 or 7.9 of the Agreement as a basis to refuse to close.

       20.     Whether Cinemex waived the right to a physical closing in Houston.

       21.     Whether Cinemex waived the right to enforce any covenants under Article 7 of

the Agreement.

       22.     The purpose of the Agreement as contemplated by Articles 2 and 3 of the

Agreement.

       23.     Whether Cinemex’s breach of the Agreement excused Mr. Khan and the

Companies from any performance owed either as a condition to or at Closing.

       24.     Whether the government orders seeking to reduce the spread of COVID-19, the

layoffs of virtually all of the Companies’ employees, the closure of all of the theaters, the refusal

to accommodate a physical inspection and transition to management, the refusal to delay closing

to accommodate travel and workplace restrictions constitute a “Material Adverse Effect”

       25.     Whether the Khan Parties satisfied Sections 7.2 and 7.9 of the Agreement.

       26.     Whether the Khan Parties satisfied the representations and warranties contained

in Sections 5.16 and of the Agreement or were excused under Article 8 of the Agreement.
                                                  10
             Case 20-14696-LMI        Doc 177      Filed 06/17/21     Page 11 of 12



       27.     Whether the frustration of purpose doctrine would exclude obligations to perform

under the Agreement.

       28.     Whether the extent and duration of COVID and/or the pandemic were reasonably

foreseeable at the time of formation of the Agreement.

       29.     The extent to which the Khan Parties are entitled to any damages.

       30.     Whether the impossibility doctrine would exclude obligations to perform under

the Agreement.

       31.     Whether the Khan Parties’ inability to operate the theaters, layoffs of virtually all

employees, and inability or refusal to carry on the business in the ordinary course had a “Material

Adverse Effect,” as defined by the Agreement, and the inherent falsity of this representation as

of the Closing Date caused one or more conditions precedent to fail.

       32.     Whether Cinemex may rely on the failure of any condition to Close if such failure

was caused by CInemex’s failure to use commercially reasonable efforts, as required by Section

7.4.

       33.     Whether the Khan parties suffered material and disproportionate impacts of any

conditions, events, changes, crisis and disasters, taken as a whole, as compared to other industry

participants after the date of the Agreement.

       34.     Whether the Business was operated in the Ordinary Course.

       35.     Whether the definition of Ordinary Course is limited to past business practices.

       36.     Whether the Khan Parties breached the EPA by declaring a repudiation by

Cinemex.




                                                 11
             Case 20-14696-LMI        Doc 177     Filed 06/17/21     Page 12 of 12




       We, Patricia B. Tomasco of Quinn Emanuel Urquhart & Sullivan, LLP, attorney for the

Reorganized Debtor, and Michael D. Seese of Seese, P.A., attorney for the Khan Parties, certify that

we have met to discuss settlement and that a good faith settlement attempt has been made.

       STIPULATED AND AGREED TO BY:


/s/ Patricia B. Tomasco                              /s/ Michael D. Seese
Patricia B. Tomasco (admitted pro hac vice)          Michael D. Seese
Quinn Emanuel Urquhart & Sullivan, LLP               Seese, P.A.
711 Louisiana, Suite 500                             FBN 997323
Houston, Texas 77002                                 Seese, P.A.
Telephone: 713-221-7000                              101 NE 3rd Avenue
Facsimile: 713-221-7100                              Suite 1270
Email: pattytomasco@quinnemanuel.com                 Fort Lauderdale, FL 33301
                                                     Tel. (954) 745-5897




                                                12
